DETAILED ACTION
The applicant’s amendment filed on May 18, 2022 has been entered.

Allowable Subject Matter
Claims 1-4, 6-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's remarks and claim amendments made in the applicant’s amendment filed on May 18, 2022, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable.
Referring to claims 1-4, 6-11, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 1; the limitations “a tubular main body that includes a first end and a second end opposite to the first end, and is configured to be inserted into the tube; the cover is formed only in a portion of the main body in a circumferential direction of the main body, the cover includes a wall that protrudes radially outward from the outer circumferential surface of the main body, a guard that extends from a radially outward end of the wall toward the second end of the main body, and a protruding portion protruding radially outward relative to another portion of the guard and extending over an entire length of the guard in an axial direction of the main body, two projections are formed on the outer circumferential surface of the main body, the two projections including a projection and an other projection, the two projections abutting each other when the holder is in an open position, the projection is formed at a position on the outer circumferential surface of the main body opposite to the cover with an axial center of the main body interposed therebetween, the projection protruding radially outward from the outer circumferential surface, and the projection has a shape different from that of the cover.” in combination with all other claimed limitation of base claim 1 has not been disclosed by prior art of record, taken alone or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARESH PAGHADAL/Primary Examiner, Art Unit 2847